UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Luis Herrera,                                                            3/13/2020

                                 Plaintiff,
                                                            1:19-cv-3216 (AT) (SDA)
                     -against-
                                                            ORDER
 The City of New York, et al.,

                                 Defendants.



STEWART D. AARON, United States Magistrate Judge:

       For the reasons stated on the record during a telephone conference with the parties held

on March 12, 2020, and because Defendants filed a letter with the Court on March 13, 2020 (see

ECF No. 60) advising the Court that they agree to withdraw their motion to dismiss for lack of

prosecution (Motion to Dismiss, ECF No. 53), it is ORDERED, as follows:

       1.        Defendants’ Motion to Dismiss is DENIED WITHOUT PREJUDICE as moot, since

                 Defendants have withdrawn it without waiving any defenses;

       2.        No later than April 2, 2020, Plaintiff shall serve upon Defendants his sworn

                 responses to Defendants’ First Set of Interrogatories and his responses to

                 Defendants’ Requests for the Production of Documents;

       3.        No later than April 16, 2020, Defendants shall respond to Plaintiff’s Amended

                 Complaint (ECF No. 30);
          4.      The parties shall confer and no later than April 21, 2020, Defendants shall file a

                  revised Proposed Case Management Plan for Pro Se Cases, 1 available at

                  https://nysd.uscourts.gov/hon-stewart-d-aaron; and

          5.      The parties shall appear by telephone on April 28, 2020 at 11:30 a.m. to discuss

                  resetting case deadlines. Defendants shall call the Court’s conference line at 212-

                  805-0110 once all parties are on the line.

          In addition, the Court warns pro se Plaintiff that his failure to comply by the Court’s

deadlines set forth herein or in any other Court Order, or his failure to appear for conferences,

will result in the Court’s recommendation that the District Judge dismiss this action with

prejudice.

          The Clerk of the Court is respectfully requested to mail a copy of this Order to pro se

Plaintiff, and Chambers shall send it by email.

SO ORDERED.

DATED:            New York, New York
                  March 13, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge




1
    The parties need not answer question 1 of the Court’s form.


                                                     2
